UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2297


NELSON L. BRUCE,

                    Plaintiff - Appellant,

             v.

BANK OF AMERICA, N.A., a/k/a Bank of America,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:19-cv-03456-BHH-KDW)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nelson L. Bruce, Appellant Pro Se. Brian Allen Calub, MCGUIREWOODS, LLP,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nelson L. Bruce seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and denying Bruce’s motion to amend his complaint. For the

reasons that follow, we dismiss the appeal.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because Bruce’s action

remains pending in the district court, we conclude that the order Bruce seeks to appeal is

not a final order. See Ray Haluch Gravel Co. v. Cent. Pension Fund of Int’l Union of

Operating Eng’rs & Participating Emp’rs, 571 U.S. 177, 183 (2014) (“In the ordinary

course a final decision is one that ends the litigation on the merits and leaves nothing for

the court to do but execute the judgment.” (internal quotation marks omitted)).

Furthermore, because the order is neither unreviewable on appeal nor addressed to issues

separate from the merits of Bruce’s action, we conclude that the order is not an appealable

collateral order. See Will v. Hallock, 546 U.S. 345, 349 (2006) (providing requirements

for collateral order appeal). Finally, the order on appeal does not fall within the scope of

appealable interlocutory orders listed in 28 U.S.C. § 1292.

       Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED



                                              2